EXHIBIT 10.2
 
EXECUTION COPY
 
 
 
 
 
 
REGISTRATION RIGHTS AGREEMENT
 
by and among
 
 
HARBINGER GROUP INC.
 
and the HOLDERS party hereto

 
 

--------------------------------------------------------------------------------

Dated:  May 12, 2011

--------------------------------------------------------------------------------

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page


1.
(a)
Definitions
1
 
(b)
Interpretation
6
       
2.
General; Securities Subject to this Agreement
6
 
(a)
Grant of Rights
6
 
(b)
Transfer of Registration Rights
6
     
3.
Shelf Registrations
6
 
(a)
Filings
6
 
(b)
Additional Electing Holders
7
 
(c)
Suspension Periods
8
 
(d)
Holder Underwritten Offering
8
     
4.
Piggyback Takedowns
9
 
(a)
Right to Piggyback
9
 
(b)
Priority on Piggyback Takedowns
9
 
(c)
Selection of Underwriters
10
     
5.
Holdback in Connection with a Piggyback Takedown
10
     
6.
Registration Procedures
11
 
(a)
Obligations of the Company
11
 
(b)
Additional Obligations of the Company
12
 
(c)
Seller Requirements
16
     
7.
Registration Expenses
17
     
8.
Indemnification; Contribution
17
 
(a)
Indemnification by the Company
17
 
(b)
Indemnification by Holders
18
 
(c)
Conduct of Indemnification Proceedings
18
 
(d)
Contribution
19
     
9.
Participation in Underwritten Offering/Sale of Registrable Securities
20
     
10.
Rule 144
20
     
11.
Subsequent Registration Rights
21
     
12.
Miscellaneous
21
 
(a)
Stock Splits, etc.
21
 
(b)
No Inconsistent Agreements
21
 
(c)
Amendments and Waivers
21
 
(d)
Notices
22

 
 
 
i

--------------------------------------------------------------------------------

 
Page
 

 
(e)
Successors and Assigns: Third Party Beneficiaries
22
 
(f)
Headings
23
 
(g)
GOVERNING LAW
23
 
(h)
Jurisdiction
23
 
(i)
WAIVER OF JURY TRIAL
23
 
(j)
Remedies
24
 
(k)
Severability
24
 
(l)
Rules of Construction
24
 
(m)
Entire Agreement
24
 
(n)
Further Assurances
24
 
(o)
Other Agreements
24



Annex A
Notice and Questionnaire
A-1
Annex B
Form of Joinder
B-1

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of May 12,
2011, by and among Harbinger Group Inc., a Delaware corporation (the ”Company”),
and any parties purchasing Series A Shares (as defined below) pursuant to the
Purchase Agreement (as defined below) and such other persons as may become
parties hereto from time to time in accordance with the terms hereof.
 
WHEREAS, the Company has issued 280,000 shares of Series A Convertible Preferred
Stock (the “Series A Shares”) pursuant to the Securities Purchase Agreement,
dated the date hereof, by and between the Company and CF Turul LLC, Providence
TMT Debt Opportunity Fund II, L.P., PECM Strategic Funding L.P., and Wilton Re
Holdings Limited (the “Purchase Agreement”).  The Series A Shares are
convertible into shares of Common Stock of the Company in accordance with the
terms set forth in the certificate of designation of the terms of the Series A
Shares, dated May 15, 2011 (the “Certificate of  Designation”).  Under the terms
of the Certificate of Designation the Company may issue additional Series A
Shares from time to time to additional investors (“Additional Purchasers”).
 
WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities (as defined
below).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.           (a)           Definitions.  As used in this Agreement, and unless
the context requires a different meaning, the following terms have the meanings
indicated:
 
“Affiliate” means, with respect to a Person, any other Person which directly or
indirectly controls or is controlled by, or is under direct or indirect common
control with, the referent Person.
 
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, without regard to whether such right is currently
exercisable, is exercisable only after the passage of time or is exercisable
only upon the satisfaction of certain conditions.  The terms “beneficially owns”
and beneficially owned” have a corresponding meaning.
 
 
 
1

--------------------------------------------------------------------------------

 
“Board of  Directors” means the board of directors of the Company (or any duly
authorized committee thereof).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.
 
“Certificate of  Designation” has the meaning set forth in the recitals to this
Agreement.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means (i) the common stock, par value $0.01 per share, of the
Company, (ii) any securities of the Company or any successor or assign of the
Company into which such stock is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iii) any securities received as a dividend or
distribution in respect of the securities described in clauses (i) and (ii)
above.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) means, unless otherwise noted,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Conversion Price” has the meaning set forth in the Certificate of Designation.
 
“Counsel to the Holders” means, with respect to any Piggyback Takedown, one (1)
counsel selected by the Holders of a majority of the Registrable Securities
requested to be included in such Piggyback Takedown.
 
“Disclosure Package” means the following, collectively, with respect to any
offering of Registrable Securities, (i) the preliminary Prospectus, in the form
provided to the Holders for delivery to purchasers of Registrable Securities,
(ii) each Free Writing Prospectus, in the form provided to the Holders for
delivery to purchasers of Registrable Securities and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including, without limitation, a contract of sale).
 
“Electing Holder” means a Holder of Registrable Securities who has provided the
Company with a Notice and Questionnaire.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission thereunder.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.
 
“Harbinger Holders” means the persons entitled to piggyback registration rights
under the terms of the Registration Rights Agreement, dated as of September 10,
2010, among the Company, Harbinger Capital Partners Master Fund I, Ltd.,
Harbinger Capital Partners Special Situations Fund, L.P. and Global
Opportunities Breakaway, Ltd., as in effect from time to time.
 
“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the Exchange Act or an Affiliate thereof.
 
“Hedging Transaction” means any transaction involving a security linked to the
Registrable Securities or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) promulgated under the Exchange Act) with
respect to the Registrable Securities or transaction (even if not a security)
which would (were it a security) be considered such a derivative security, or
which transfers some or all of the economic risk of ownership of the Registrable
Securities, including, without limitation, any forward contract, equity swap,
put or call, put or call equivalent position, collar, non-recourse loan, sale of
an exchangeable security or similar transaction.  For the avoidance of doubt,
the following transactions shall be deemed to be Hedging Transactions:
 
(i)           transactions by a Holder in which a Hedging Counterparty engages
in short sales of Registrable Securities pursuant to a Prospectus and may use
Registrable Securities to close out its short position;
 
(ii)           transactions pursuant to which a Holder engages in a short sale
of Registrable Securities pursuant to a Prospectus and delivers Registrable
Securities to close out its short position;
 
(iii)           transactions by a Holder in which the Holder delivers, in a
transaction exempt from registration under the Securities Act, Registrable
Securities to the Hedging Counterparty who will then publicly resell or
otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and
 
(iv)           a loan or pledge of Registrable Securities to a Hedging
Counterparty who may then become a selling stockholder and sell the loaned
securities or, in an event of default in the case of a pledge, sell the pledged
securities, in each case, in a public transaction pursuant to a Prospectus.
 
“Holdback Period” has the meaning set forth in Section 5 hereof.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Holder” (collectively, the “Holders”) shall mean each Person who is a purchaser
of Series A Shares pursuant to the Purchase Agreement or an Additional Purchaser
who executes a Joinder to this Agreement in the form of Annex B hereto for so
long as it holds any Registrable Securities and each of its successors and
assigns and direct and indirect transferees who Beneficially Own Registrable
Securities.
 
“Holder Underwritten Offering” means an underwritten offering takedown to be
conducted by one or more Electing Holders in accordance with Section 3(d).
 
“Indemnified Party” has the meaning set forth in Section 8(c) hereof.
 
“Indemnifying Party” has the meaning set forth in Section 8(c) hereof.
 
“Liability” has the meaning set forth in Section 8(a) hereof.
 
“Notice and Questionnaire” means a written notice delivered to the Company in
the form attached as Annex A hereto.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.
 
“Piggyback Takedown” has the meaning set forth in Section 4(a) hereof.
 
“Prospectus” means the prospectus related to any Registration Statement (whether
preliminary or final or any prospectus supplement, including, without
limitation, a prospectus or prospectus supplement that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 415, 424, 430A, 430B or 430C under the Securities
Act, as amended or supplemented by any amendment or prospectus supplement),
including post-effective amendments, and all materials incorporated by reference
in such prospectus.
 
“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Registrable Securities” means:  (i) any and all shares of Common Stock issuable
or issued upon conversion of the Series A Shares; (ii) any and all other
securities issuable or issued upon conversion of the Series A Shares; and (iii)
any and all other Common Stock of the Company beneficially owned by a Holder or
its Affiliates at any time when such beneficial owner is or has been within the
preceding ninety (90) days an “affiliate” of the Company for purposes of Rule
144 of the Securities Act; provided, that Registrable Securities held by any
Holder will cease to be Registrable Securities, when (A) a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the Commission and such Registrable Securities have been
disposed of pursuant to such effective Registration Statement, (B) such
securities have been disposed of pursuant to Rule 144 promulgated under the
Securities
 
 
4

--------------------------------------------------------------------------------

 
Act, (C) the entire amount of the Registrable Securities held by any Holder may
be sold by such Holder in a single sale without, in the opinion of counsel
reasonably satisfactory to the Company, any limitation as to volume or manner of
sale requirements pursuant to Rule 144 promulgated under the Securities Act and
the Company removes any restrictive legend borne by the Registrable Securities
or (D) such securities have ceased to be outstanding.
 
“Registration Expenses” means all expenses (other than Selling Expenses) arising
from or incident to the registration of the sale of Registrable Securities in
compliance with this Agreement, including, without limitation, (i) Commission,
stock exchanges, FINRA (including, without limitation, fees, charges and
disbursements of counsel in connection with FINRA registration) and other
registration and filing fees, (ii) all fees and expenses incurred in connection
with complying with any securities or blue sky laws (including, without
limitation, fees, charges and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (iii) all printing, messenger
and delivery expenses, (iv) the fees, charges and disbursements of counsel to
the Company and of its independent public accountants and any other accounting
and legal fees, charges and expenses incurred by the Company (including, without
limitation, any expenses arising from any special audits or “comfort letters”
required in connection with or incident to any registration), (v) with respect
to Registrable Securities that are listed on a national securities exchange, the
fees and expenses incurred in connection with the listing of such Registrable
Securities, and (vi) reasonable fees, charges and disbursements of Counsel to
the Holders not to exceed $25,000 in connection with the Shelf Registration
Statement called for by Section 3(a), and $50,000 in connection with any
Piggyback Takedown or any Holder Underwritten Offering.
 
“Registration Statement” means any registration statement filed pursuant to the
Securities Act.
 
“Requesting Holders” has the meaning set forth in Section 4(a) hereof.
 
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the Commission promulgated thereunder.
 
“Selling Expenses” means underwriting fees, discounts, selling commissions,
underwriter expenses and stock transfer taxes relating to the registration and
sale of a Holder’s Registrable Securities and, subject to clause (vi) of the
definition of Registration Expenses, the fees and expenses of Holder’s own
counsel.
 
“Series A Shares” has the meaning set forth in the recitals to this Agreement.
 
“Shelf Registration” means a registration of securities pursuant to a
Registration Statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Shelf Registration Statement” has the meaning set forth in Section 3 hereof.
 
“Suspension Period” has the meaning set forth in Section 3(c) hereof.
 
“underwriter” means the underwriter, placement agent or other similar
intermediary participating in an underwritten offering.
 
“underwritten offering” of securities means a public offering of securities
registered under the Securities Act in which an underwriter, placement agent or
other similar intermediary participates in the distribution of such securities.
 
(b)           Interpretation.  Unless otherwise noted:
 
(i)           All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor laws, rules, regulations and forms thereto in effect at the time.
 
(ii)           All references to agencies, self-regulatory organizations or
governmental entities in this Agreement shall be deemed to be references to the
comparable successor thereto.
 
(iii)           All references to agreements and other contractual instruments
shall be deemed to be references to such agreements or other instruments as they
may be amended, waived, supplemented or modified from time to time.
 
2.           General; Securities Subject to this Agreement.
 
(a)           Grant of Rights.  The Company hereby grants registration rights
with respect to the Registrable Securities to the Holders upon the terms and
conditions set forth in this Agreement.
 
(b)           Transfer of Registration Rights.  Any Registrable Securities that
are pledged or made the subject of a Hedging Transaction, which Registrable
Securities are not ultimately disposed of by the Holder pursuant to such pledge
or Hedging Transaction shall be deemed to remain “Registrable Securities,”
notwithstanding the release of such pledge or the completion of such Hedging
Transaction.
 
3.           Shelf Registrations.
 
(a)           Filings.  For so long as there are Registrable Securities
outstanding, the Company shall use its commercially reasonable efforts to ensure
that from and after January 25, 2012 the Company shall at all times have and
maintain an effective Registration Statement for a Shelf Registration covering
the resale of all of the Registrable Securities requested to be included by the
Electing Holders, on a delayed or continuous basis (the “Shelf Registration
Statement”).  In furtherance of such obligation, the Company shall use its
commercially reasonable efforts to file on or prior to October
 
 
 
6

--------------------------------------------------------------------------------

 
10, 2011 an initial Shelf Registration Statement.  The Company shall give
written notice of the filing of any Shelf Registration Statement at least
fifteen (15) days prior to filing such Shelf Registration Statement to all
Holders of Registrable Securities and shall include in such Shelf Registration
Statement all Registrable Securities of Electing Holders.  The Company shall use
its commercially reasonable efforts to cause the initial Shelf Registration
Statement to become effective on or prior to January 25, 2012 and shall use its
commercially reasonable efforts to maintain the effectiveness of such Shelf
Registration Statement in accordance with the terms hereof.
 
(b)           Additional Electing Holders.  From and after the date that the
Shelf Registration Statement is initially effective, as promptly as is
practicable after receipt of a proper Notice and Questionnaire, and in any event
within (x) ten (10) Business Days after the date such Notice and Questionnaire
is received by the Company or (y) if a Notice and Questionnaire is so received
during a Suspension Period, five (5) Business Days after the expiration of such
Suspension Period, the Company shall take all necessary action to cause the
Electing Holder to be named as a selling securityholder in the Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus in connection with sales of such
Registrable Securities to the purchasers thereof in accordance with applicable
law, which action may include:  (i) if required by applicable law, filing with
the Commission a post-effective amendment to the Shelf Registration Statement;
(ii) preparing and, if required by applicable law, filing a supplement or
supplements to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference; (iii) filing any other required
document; or (iv)   with respect to a post-effective amendment to the Shelf
Registration Statement that is not automatically effective, using its
commercially reasonable efforts to cause such post-effective amendment to be
declared or to otherwise become effective under the Securities Act as promptly
as is practicable; provided that:
 
(i)           the Company may delay such filing until the date that is twenty
(20) Business Days after any prior such filing;
 
(ii)           if the Shelf Registration Statement is not an Automatic Shelf
Registration Statement and the Company has already made such a filing during the
calendar quarter in which such filing would otherwise be required to be made,
the Company may delay such filing until the tenth (10th) Business Day of the
following calendar quarter; and
 
(iii)           if such Notice and Questionnaire is delivered during a
Suspension Period, the Company shall so inform the Holder delivering such Notice
and Questionnaire and shall take the actions set forth above upon expiration of
the Suspension Period in accordance with Section 3(c).
 
Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Holder as a selling securityholder in any Shelf
Registration Statement or related Prospectus until such Holder has returned a
duly completed and signed Notice and Questionnaire to the Company.
 
 
 
7

--------------------------------------------------------------------------------

 
(c)           Suspension Periods.  Upon written notice to the Holders of
Registrable Securities, (x) the Company shall be entitled to suspend, for a
period of time, the use of any Registration Statement or Prospectus if the Board
of Directors determines in its good faith judgment, after consultation with
counsel, that the Registration Statement or any Prospectus may contain an untrue
statement of a material fact or omits any fact necessary to make the statements
in the Registration Statement or Prospectus not misleading and (y) the Company
shall not be required to amend or supplement the Registration Statement, any
related Prospectus or any document incorporated therein by reference if the
Board of Directors determines in its good faith judgment, after consultation
with counsel, that such amendment would reasonably be expected to have a
material adverse effect on any proposal or plan of the Company to effect a
merger, acquisition, disposition, financing, reorganization, recapitalization or
similar transaction, in each case that is material to the Company (in case of
each clause (x) and (y), a “Suspension Period”); provided that (A) the duration
of all Suspension Periods may not exceed one hundred and twenty (120) days in
the aggregate in any 12-month period and (B) the Company shall use its
commercially reasonable efforts to amend the Registration Statement and/or
Prospectus to correct such untrue statement or omission as soon as reasonably
practicable.
 
(d)           Holder Underwritten Offering.
 
(i)           At any time after the first anniversary of this Agreement one or
more Electing Holders holding at least 25% of the outstanding Registrable
Securities may request that the Company effect an underwritten takedown under
the Shelf Registration Statement of at least $50 million in Registrable
Securities, based on the closing market price on the trading day immediately
prior to the initial request of the Electing Holders.  Within five (5) business
days of receipt of such request, the Company shall notify all other Holders of
such request and shall (except as provided in clause (iii) below) include in
such Holder Underwritten Offering all Registrable Securities requested to be
included therein by Holders who respond within five (5) Business Days of the
Company’s notification described above (such Holders who are not Electing
Holders shall participate in the Holder Underwritten Offering only if they also
become Electing Holders).
 
(ii)           For any Holder Underwritten Offering, the managing underwriter or
underwriters shall be selected by Electing Holders participating in such
offering holding a majority of the Registrable Securities to be disposed of
pursuant to such offering and shall be reasonably acceptable to the Company.
 
(iii)           If the managing underwriter or underwriters for the Holder
Underwritten Offering advise the Company that in their reasonable opinion the
number of securities requested to be included in such underwritten offering
takedown exceeds the number which can be sold in an orderly manner in such
offering within a price range acceptable to the Company, the Company shall
include in such Holder Underwritten Offering the number which can be so sold in
the following order of priority: (A) first, the securities requested to be
included by the Electing Holders (pro rata among the holders of such securities
on the basis of the number of securities requested to be included therein by
each such holder), (B) second, the securities requested to be
 
 
 
8

--------------------------------------------------------------------------------

 
included in such Holder Underwritten Offering by holders exercising piggyback
registration rights (pro rata among the holders of such securities on the basis
of the number of securities requested to be included therein by each such
holder), (C)  third, the securities the Company proposes to sell, (D) fourth,
other securities requesting to be included in such Holder Underwritten Offering
(pro rata among the holders of such securities on the basis of the number of
securities requested to be included therein by each such holder).
 
(iv)           The company shall not be required to effect a Holder Underwritten
Offering: (A) more than once in any twelve (12) month period or (B) if it shall
have already made three (3) Holder Underwritten Offerings pursuant to this
Agreement.
 
4.           Piggyback Takedowns.
 
(a)           Right to Piggyback.  If the Company proposes to undertake the
marketing of a registered underwritten offering of its Common Stock for its own
account (other than a Registration Statement on Form S-4 or S-8 or a
Registration Statement connection with a rights offering) or for the account of
any other stockholder or stockholders of the Company not party hereto (the
“Requesting Holders”), the Company shall give prompt written notice of its
intention to effect such offering (a “Piggyback Takedown”) to all Holders of
Registrable Securities.  In the case of a Piggyback Takedown that is an offering
under a Shelf Registration, such notice shall be given not less than five (5)
Business Days prior to the expected date of commencement of marketing efforts
for such Piggyback Takedown.  In the case of a Piggyback Takedown that is an
offering under a Registration Statement that is not a Shelf Registration, such
notice shall be given not less than five (5) Business Days prior to the expected
date of filing of such Registration Statement.  The Company shall, subject to
the provisions of Section 0 below, include in such Piggyback Takedown, as
applicable, all Registrable Securities with respect to which the Company has
received written requests for inclusion therein on or before the date that is
three (3) Business Days prior to the expected date of commencement of marketing
efforts or the filing of the Registration Statement, as
applicable.  Notwithstanding anything to the contrary contained herein, the
Company may determine not to proceed with any Piggyback Takedown upon written
notice to the Holders of Registrable Securities requesting to include their
Registrable Securities in such Piggyback Takedown.
 
(b)           Priority on Piggyback Takedowns.
 
(i)  If a Piggyback Takedown is an underwritten primary registration on behalf
of the Company, and the managing underwriters for a Piggyback Takedown advise
the Company that in their reasonable opinion the number of securities requested
to be included in such Piggyback Takedown exceeds the number which can be sold
in an orderly manner in such offering within a price range acceptable to the
Company, the Company shall include in such Piggyback Takedown the number which
can be so sold in the following order of priority: (A) first, the securities the
Company proposes to sell, (B) second, securities requested to be included in
such Piggyback Takedown by Holders
 
 
 
9

--------------------------------------------------------------------------------

 
exercising piggyback registration rights in accordance with this Agreement and
Harbinger Holders exercising piggyback registration rights, in accordance with
any agreement among such holders and the Company (pro rata among the holders of
such securities on the basis of the number of securities requested to be
included therein by each such holder), (C) third, securities requested to be
included in such Piggyback Takedown by any other security holders exercising
piggyback registration rights (pro rata among the holders of such securities on
the basis of the number of securities requested to be included therein by each
such holder) and (D) fourth, other securities requested to be included in such
Piggyback Takedown (pro rata among the holders of such securities on the basis
of the number of securities requested to be included therein by each such
holder).
 
(ii)  If a Piggyback Takedown is an underwritten registration on behalf of one
or more Requesting Holders, and the managing underwriters for a Piggyback
Takedown advise the Company that in their reasonable opinion the number of
securities requested to be included in such Piggyback Takedown exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the Company, the Company shall include in such Piggyback
Takedown the number which can be so sold in the following order of priority:
(A) first, the securities requested to be included by the Requesting Holders,
(B) second, securities requested to be included in such Piggyback Takedown by
Holders exercising piggyback registration rights in accordance with this
Agreement (pro rata among the holders of such securities on the basis of the
number of securities requested to be included therein by each such holder),
(C)  third, securities requested to be included in such Piggyback Takedown by
any other security holders exercising piggyback registration rights (pro rata
among the holders of such securities on the basis of the number of securities
requested to be included therein by each such holder), (D) fourth, the
securities the Company proposes to sell, and (E) fifth, other securities
requested to be included in such Piggyback Takedown (pro rata among the holders
of such securities on the basis of the number of securities requested to be
included therein by each such holder).
 
(c)           Selection of Underwriters.  Except as otherwise provided in any
agreement between the Company and Requesting Holders, the Company will have the
sole right to select the investment banker(s) and manager(s) for any Piggyback
Takedown.
 
5.           Holdback in Connection with a Piggyback Takedown.
 
In connection with any Piggyback Takedown or Holder Underwritten Offering, no
Holder who Beneficially Owns five percent (5%) or more of the outstanding shares
of Common Stock on as converted basis who was provided with the notice called
for by Section 4(a) hereof, shall, except as part of the Piggyback Takedown and
subject to reasonable and customary exceptions, effect any sale or distribution
of equity securities of the Company, as applicable, or any securities
convertible into or exchangeable or exercisable for such securities, during the
seven (7) days prior to and the 90-day period beginning on the date of pricing
of such Piggyback
 
 
 
10

--------------------------------------------------------------------------------

 
Takedown (the “Holdback Period”), (i) unless the Company and the underwriters
managing the Piggyback Takedown otherwise agree, and (ii) only if such Holdback
Period is applicable on substantially similar terms to the Company and the
executive officers and directors of the Company.  If (x) the Company issues an
earnings release or other material news or a material event relating to the
Company and its subsidiaries occurs during the last 17 days of the Holdback
Period or (y) prior to the expiration of the Holdback Period, the Company
announces that it will release earnings results during the 16-day period
beginning upon the expiration of the Holdback Period, then to the extent
necessary for a managing or co-managing underwriter of an underwritten offering
required hereunder to comply with FINRA Rule 2711(f)(4), the Holdback Period
shall be extended until 18 days after the earnings release or the occurrence of
the material news or event, as the case may be (such period the “Holdback
Extension”).  The Company may impose stop-transfer instructions with respect to
its securities that are subject to the forgoing restriction until the end of
such period, including any period of Holdback Extension.  Each Holder who was
offered the opportunity to sell Registrable Securities in connection with such
Piggyback Takedown or Holder Underwritten Offering agrees to execute a lock-up
agreement in favor of the Company’s underwriters to such effect, subject to
reasonable and customary exceptions, and other exceptions as may be agreed by
the Holders and the underwriters that are reasonably acceptable to the Company,
and, in any event, that the Company’s underwriters in any relevant Piggyback
Takedown or Holder Underwritten Offering shall be third party beneficiaries of
this Section 5.
 
6.           Registration Procedures.
 
(a)           Obligations of the Company.  Whenever registration of Registrable
Securities has been requested pursuant to Section 3 or Section 4 hereof, the
Company shall use its commercially reasonable efforts to effect the registration
and sale of such Registrable Securities in accordance with the intended method
of distribution thereof and the following provisions shall apply in connection
therewith:
 
(i)           No Holder shall be entitled to be named as a selling
securityholder in the Registration Statement as of the time of its initial
effectiveness or at any time thereafter, and no Holder shall be entitled to use
the Prospectus for resales of Registrable Securities at any time, unless such
Holder has become an “Electing Holder” by returning a duly completed and signed
Notice and Questionnaire to the Company by the deadline for response set forth
therein (or the Holder has delivered a Notice and Questionnaire after the
deadline for response and the Company has named such Holder as a selling
securityholder in the Registration Statement) and has provided any other
information reasonably requested in writing by the Company.
 
(ii)           Each Electing Holder agrees to notify the Company as promptly as
practicable of any inaccuracy or change in information previously furnished by
such Electing Holder to the Company or of the occurrence of any event in either
case as a result of which any Prospectus relating to such registration contains
or would contain an untrue statement of a material fact regarding such Electing
Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities or
 
 
 
11

--------------------------------------------------------------------------------

 
omits to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading,
and promptly to furnish to the Company (i) any additional information required
to correct and update any previously furnished information or required so that
such Prospectus shall not contain, with respect to such Electing Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (ii) any other information
regarding such Electing Holder and the distribution of such Registrable
Securities as may be required to be disclosed in any Registration Statement
under applicable law, pursuant to Commission comments or as the Company may
request from time to time in writing.
 
(b)           Additional Obligations of the Company.  The Company shall:
 
(i)           before filing a Registration Statement or a Prospectus or any
amendments or supplements thereto in connection with any Piggyback Takedown, at
the Company’s expense, furnish to the Electing Holders upon written request from
such Electing Holder whose securities are covered by the Registration Statement,
copies of all such documents, other than documents that are incorporated by
reference and that are publicly available through the Commission’s EDGAR system,
proposed to be filed, and provide Counsel to such Holders a reasonable
opportunity to review and comment on such documents;
 
(ii)           notify each Electing Holder of Registrable Securities whose
securities are covered by the Registration Statement of the filing and
effectiveness of the Registration Statement and prepare and file with the
Commission such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period ending on the date on which all
Registrable Securities have been sold under the Registration Statement
applicable to such Shelf Registration or have otherwise ceased to be Registrable
Securities and notify each Electing Holder of the filing and effectiveness of
such amendments and supplements, and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement;
 
(iii)           furnish to each Electing Holder selling Registrable
Securities without charge, such number of copies of the applicable Registration
Statement, each amendment and supplement thereto, each Prospectus prepared in
connection with such Registration Statement (including each preliminary
Prospectus, final Prospectus, and any other Prospectus (including any Prospectus
filed under Rule 424, Rule 430A or Rule 430B promulgated under the Securities
Act and any “issuer free writing prospectus” as such term is defined under
Rule 433 promulgated under the Securities Act)), all exhibits and other
documents filed therewith and such other documents as such seller may reasonably
request including in order to facilitate the disposition of the Registrable
Securities owned by such Holder, and upon request, a copy
 
 
 
12

--------------------------------------------------------------------------------

 
of any and all transmittal letters or other correspondence to or received from,
the Commission or any other governmental authority relating to such offer;
 
(iv)           use its commercially reasonable efforts to:  (A)  register or
qualify, or obtain exemption from registration or qualification for, such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as any seller reasonably requests, (B)  keep such registration,
qualification or exemption in effect for so long as such Registration Statement
remains in effect and (C)  do any and all other acts and things which may be
reasonably necessary or advisable to enable such Electing Holder to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such Electing Holder (provided that the Company shall not be required to
(x) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (y) subject itself to
taxation in any such jurisdiction or (z) consent to general service of process
in any such jurisdiction);
 
(v)           notify each Electing Holder selling Registrable Securities at any
time when a Prospectus relating to the applicable Registration Statement is
required to be delivered under the Securities Act:
 
(A)           as promptly as practicable upon discovery that, or upon the
happening of any event as a result of which, such Registration Statement, or the
Prospectus or Free Writing Prospectus relating to such Registration Statement,
or any document incorporated or deemed to be incorporated therein by reference
contains an untrue statement of a material fact or omits any fact necessary to
make the statements in the Registration Statement, the Prospectus or Free
Writing Prospectus relating thereto not misleading or otherwise requires the
making of any changes in such Registration Statement, Prospectus, Free Writing
Prospectus or document, and, at the request of any such Electing Holder and
subject to the Company’s ability to declare Suspension Periods pursuant to
Section 0, the Company shall promptly prepare a supplement or amendment to such
Prospectus or Free Writing Prospectus, furnish a reasonable number of copies of
such supplement or amendment to each such seller of such Registrable Securities,
and file such supplement or amendment with the Commission so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus or
Free Writing Prospectus as so amended or supplemented shall not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading,
 
(B)           as promptly as practicable after the Company becomes aware of any
request by the Commission or any Federal or state governmental authority for
amendments or supplements to a Registration Statement or related Prospectus or
Free Writing Prospectus covering Registrable Securities or for additional
information relating thereto,
 
 
 
13

--------------------------------------------------------------------------------

 
(C)           as promptly as practicable after the Company becomes aware of the
issuance or threatened issuance by the Commission of any stop order suspending
or threatening to suspend the effectiveness of a Registration Statement covering
the Registrable Securities or
 
(D)           as promptly as practicable after the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any Registrable Security for sale in any jurisdiction, or
the initiation or threatening of any proceeding for such purpose;
 
(vi)           use its commercially reasonable efforts to cause all Registrable
Securities to be listed on The New York Stock Exchange or such other securities
exchange on which the Company’s Common Stock is then listed so listed;
 
(vii)           provide and cause to be maintained a transfer agent and
registrar for all such Registrable Securities from and after the effective date
of the applicable Registration Statement;
 
(viii)           provide Counsel to the Holders a reasonable opportunity to
review and comment upon any Registration Statement and any Prospectus
supplements;
 
(ix)           in the event of the issuance or threatened issuance of any stop
order suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction, use its commercially reasonable efforts
promptly to (A) prevent the issuance of any such stop order, and in the event of
such issuance, to obtain the withdrawal of such order and (B) obtain, at the
earliest practicable date, the withdrawal of any order suspending or preventing
the use of any related Prospectus or Free Writing Prospectus or suspending
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction;
 
(x)           if requested by any participating Electing Holder promptly include
in a Prospectus supplement or amendment such information as the Holder may
reasonably request, including in order to permit the intended method of
distribution of such securities, and make all required filings of such
Prospectus supplement or such amendment as soon as reasonably practicable after
the Company has received such request;
 
(xi)           in the case of certificated Registrable Securities, cooperate
with the participating Holders of Registrable Securities and the managing
underwriters to facilitate the timely preparation and delivery of certificates
(not bearing any legends) representing Registrable Securities sold pursuant to a
Shelf Registration Statement;
 
 
 
14

--------------------------------------------------------------------------------

 
(xii)           cause the Registrable Securities covered by such Registration
Statement to be registered with or approved by such other governmental agencies
or authorities, as may be reasonably necessary by virtue of the business and
operations of the Company to enable the seller or sellers of Registrable
Securities to consummate the disposition of such Registrable Securities;
 
(xiii)           in the case of a Holder Underwritten Offering, enter into an
underwriting agreement in customary form and reasonably satisfactory to the
Company and perform its obligations thereunder and take such other commercially
reasonable actions as are required in order to expedite or facilitate each
disposition of Registrable Securities included in such Holder Underwritten
Offering (including causing appropriate officers to attend and participate in
“road shows” and other informational meetings organize by the underwriters), and
causing counsel to the Company to deliver customary legal opinions in connection
with any such underwriting agreements;
 
(xiv)           provide a CUSIP number for all Registrable Securities not later
than the effective date of the Shelf Registration Statement;
 
(xv)           make available at reasonable times for inspection by any seller
of Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to the Shelf Registration
Statement, Counsel to the Holders and any attorney, accountant or other agent
retained by the selling Holder or any managing underwriters (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement.  Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (A) the disclosure of such Records is
necessary, in the Inspector’s judgment and with the concurrence of counsel to
the Company, to avoid or correct a misstatement or omission in the Registration
Statement, (B) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction after exhaustion of all
appeals therefrom or (C) the information in such Records was known to the
Inspectors on a non-confidential basis prior to its disclosure by the Company or
has been made generally available to the public.  Each seller of Registrable
Securities agrees that it shall, upon learning that disclosure of such Records
is sought in a court of competent jurisdiction or by any other person, give
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential;
 
(xvi)           in the case of a Holder Underwritten Offering, use its
commercially reasonable efforts to obtain a “comfort” letter or letters, dated
as of such date or dates as the Counsel to the Holders or the managing
underwriters reasonably
 
 
 
15

--------------------------------------------------------------------------------

 
requests, from the Company’s independent public accountants in customary form
and covering such matters of the type customarily covered by “comfort” letters
as Counsel to the Holders or any managing underwriter reasonably requests;
 
(xvii)           in the case of a Holder Underwritten Offering, furnish, at the
request of any managing underwriter for such offering an opinion with respect to
legal matters and a negative assurance letter with respect to disclosure
matters, dated as of each closing date of such offering of counsel representing
the Company for the purposes of such registration, addressed to the
underwriters, covering such matters with respect to the registration in respect
of which such opinion and letter are being delivered as the underwriters, may
reasonably request and are customarily included in such opinions and negative
assurance letters;
 
(xviii)           in the case of a Holder Underwritten Offering, use its
commercially reasonable efforts to cooperate and assist in any filings required
to be made with FINRA and in the performance of any due diligence investigation
by any underwriter and its counsel (including any “qualified independent
underwriter,” if applicable) that is (A) required or requested by FINRA in order
to obtain written confirmation from FINRA that FINRA does not object to the
fairness and reasonableness of the underwriting terms and arrangements (or any
deemed underwriting terms and arrangements) relating to the resale of
Registrable Securities pursuant to the Shelf Registration Statement, including,
without limitation, information provided to FINRA through its COBRADesk system
or (B) required to be retained in accordance with the rules and regulations of
FINRA;
 
(xix)           if requested by the managing underwriters, if any, or by any
Holder of Registrable Securities being sold in a Holder Underwritten Offering,
promptly incorporate in a Prospectus supplement or post-effective amendment to
the Shelf Registration Statement such information as the managing underwriters,
if any, or such Holders indicate relates to them or that they reasonably request
be included therein;
 
(xx)           within the deadlines specified by the Securities Act and the
rules promulgated thereunder, make all required filings of all Prospectuses and
Free Writing Prospectuses with the Commission; and
 
(xxi)           within the deadlines specified by the Securities Act and the
rules promulgated thereunder, make all required filing fee payments in respect
of any Registration Statement or Prospectus used under this Agreement (and any
offering covered thereby).
 
(c)           Seller Requirements.  In connection with any offering under any
Registration Statement under this Agreement, each Electing Holder (i) shall
promptly furnish to the Company in writing such information with respect to such
Holder and the intended method of disposition of its Registrable Securities as
the Company may reasonably request or as may be required by law or regulations
for use in connection with any related Registration Statement or Prospectus (or
amendment or supplement thereto) and all information required to be disclosed in
order to make the information previously
 
 
 
16

--------------------------------------------------------------------------------

 
furnished to the Company by such Holder not contain a material misstatement of
fact or necessary to cause such Registration Statement or Prospectus (or
amendment or supplement thereto) not to omit a material fact with respect to
such Holder necessary in order to make the statements therein not misleading;
(ii) shall comply with the Securities Act and the Exchange Act and all
applicable state securities laws and comply with all applicable regulations in
connection with the registration and the disposition of the Registrable
Securities; and (iii) shall not use any Free Writing Prospectus without the
prior written consent of the Company.  If any Electing Holder of Registrable
Securities fails to provide such information required to be included in such
Registration Statement by applicable securities laws or otherwise necessary or
desirable in connection with the disposition of such Registrable Securities in a
timely manner after written request therefor, the Company may exclude such
Electing Holder’s Registrable Securities from a registration under Sections 3 or
4 hereof.
 
Each Person that has securities registered for resale on a Registration
Statement filed hereunder agrees that, prior to each disposition of securities
pursuant to a Registration Statement filed hereunder, it shall give the Company
three (3) Business Day’s notice of its intention to make such disposition and
that upon receipt of any notice contemplated in Section 3(c), such Person will
forthwith discontinue the disposition of its Registrable Securities pursuant to
the applicable Registration Statement.
 
7.           Registration Expenses.  All Registration Expenses shall be borne by
the Company.  All Selling Expenses relating to Registrable Securities registered
shall be borne by the Holders of such Registrable Securities pro rata on the
basis of the number of Registrable Securities sold.
 
8.           Indemnification; Contribution.
 
(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless each Holder, its partners, directors, officers, employees,
agents, trustees and each Person who controls such Holder from and against any
and all losses, claims, damages, liabilities and expenses, or any action or
proceeding in respect thereof (including any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, whether or not the indemnified party is a
party to any proceeding) (each, a “Liability” and collectively, “Liabilities”),
arising out of or based upon (a) any untrue, or allegedly untrue, statement of a
material fact contained in any Disclosure Package, any Registration Statement,
any Prospectus, or in any amendment or supplement thereto, and (b) the omission
or alleged omission to state in any Disclosure Package, any Registration
Statement, any Prospectus, or in any amendment or supplement thereto any
material fact required to be stated therein or necessary to make the statements
therein not misleading under the circumstances in which such statements were
made; provided, however, that the Company shall not be held liable in any such
case to the extent that any such Liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
contained in such Disclosure Package, Registration Statement, Prospectus, or
such amendment or supplement thereto in reliance upon and in conformity
 
 
 
17

--------------------------------------------------------------------------------

 
with information concerning such Holder furnished in writing to the Company by
or on behalf of such Holder expressly for inclusion therein, including, without
limitation, the information furnished to the Company pursuant to Sections 6(a)
and 6(c) hereof.  The Company shall also provide customary indemnities to any
underwriters of the Registrable Securities, their officers, directors and
employees and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Holders of Registrable Securities.
 
(b)           Indemnification by Holders.  In connection with any offering in
which a Holder is participating pursuant to Section 3 or 4 hereof, such Holder
agrees severally (and not jointly) to indemnify and hold harmless the Company
and each other Holder and their respective partners, directors, officers,
managers, employees, agents, trustees, the other Holders, any underwriter
retained by the Company and each Person who controls the Company, the other
Holders or such underwriter (within the meaning of Section 15 of the Securities
Act) to the same extent as the foregoing indemnity from the Company to the
Holders (including indemnification of their respective partners, directors,
officers, Affiliates, stockholders, members, employees, trustees and controlling
Persons), but only to the extent that Liabilities arise out of or are based upon
a statement or alleged statement or an omission or alleged omission that was
made in reliance upon and in conformity with information with respect to such
Holder furnished in writing to the Company by or on behalf of such Holder
expressly for use in such Disclosure Package, Registration Statement,
Prospectus, or such amendment or supplement thereto, including, without
limitation, the information furnished to the Company pursuant to Sections 6(a)
and (6(c) hereof; provided, however, that the aggregate amount to be indemnified
by any Holder pursuant to this Section 8(b) and contributed by any Holder
pursuant to Section 8(d) shall be limited to the net proceeds (after deducting
underwriters’ discounts and commissions) received by such Holder in the offering
to which such Disclosure Package, Registration Statement, Prospectus or such
amendment or supplement thereto relates.
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement; provided, however, that the failure
to so notify the Indemnifying Party shall not relieve the Indemnifying Party of
any Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure).  If notice
of commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party.  Each
Indemnified Party shall have the right to employ separate
 
 
 
18

--------------------------------------------------------------------------------

 
counsel in any such action and participate in the defense thereof, but the
reasonable and documented out-of-pocket fees and expenses of such counsel shall
be paid by the Indemnified Party unless (i) the Indemnifying Party agrees to pay
such fees and expenses, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel reasonably satisfactory to the Indemnified Party or
(iii) the named parties to any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and such parties
have been advised by such counsel that either (x) representation of such
Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
may be one or more legal defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party.  In
any of such cases, the Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not be liable for the reasonably
incurred and documented out-of-pocket fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) for all
Indemnified Parties and all such reasonably incurred and documented
out-of-pocket fees and expenses shall be reimbursed as incurred.  No
Indemnifying Party shall be liable for any settlement entered into without its
written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the consent of such Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is or may be a party and indemnity has been sought hereunder
by such Indemnified Party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability for claims that are the
subject matter of such proceeding.
 
(d)           Contribution.  If the indemnification provided for in this
Section 8 from the Indemnifying Party is unavailable to an Indemnified Party
hereunder or insufficient to hold harmless an Indemnified Party in respect of
any Liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations.  The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action.  The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 8(a), 8(b) and 8(c) hereof, any
documented out-of-pocket legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding;
provided, that the aggregate amount to be contributed by any Holder pursuant to
this Section 8(d) and indemnified by such Holder pursuant to Section 8(b) shall
be limited to the net proceeds (after deducting the underwriters’ discounts and
commissions) received by such Holder in the offering.
 
 
 
19

--------------------------------------------------------------------------------

 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
9.           Participation in Underwritten Offering/Sale of Registrable
Securities.  No Person may participate in any underwritten offering hereunder
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements in customary form entered into
pursuant to this Agreement and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements; provided,
that the Holders included in any underwritten registration shall make only those
representations and warranties to the Company or the underwriters as are
customary for similar transactions and such other representations and warranties
that the underwriters may reasonably request that are agreed by any such Holder.
 
10.           Rule 144.  With a view to making available to the Holders of
Registrable Securities the benefits of Rule 144 promulgated under the Securities
Act the Company covenants that for so long as the Company is subject to the
reporting requirements of the Exchange Act it will use its commercially
reasonable efforts to (i) file all reports and other documents required, if any,
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted thereunder, (ii) make available information necessary to
comply with Rule 144 at all times, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144
and (iii) deliver, upon the reasonable request of any Holder of Registrable
Securities, a written certification to such Holder as to whether the Company has
complied with the information requirements of Rule 144.  If at any time the
Company is not subject to the reporting requirements of the Exchange Act, it
will make available other information as required by, and so long as necessary
to permit sales of Registrable Securities pursuant to, Rule 144 or Rule 144A.
 
 
 
 
20

--------------------------------------------------------------------------------

 
11.           Subsequent Registration Rights.  From and after the date of this
Agreement, the Company shall not, without the prior written consent of Holders
beneficially owning not less than a majority of the then outstanding Registrable
Securities, enter into any agreement with any holder or prospective holder of
any securities of the Company that would allow such holder or prospective holder
to include such securities in the Shelf Registration Statement unless, under the
terms of such agreement, such holder or prospective holder may include such
securities in any such Shelf Registration Statement only to the extent that the
inclusion of its securities will not reduce the amount of Registrable Securities
of the Holders that are included on such Shelf Registration Statement.
 
12.           Miscellaneous.
 
(a)           Stock Splits, etc.   The provisions of this Agreement shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations recapitalizations and the like occurring after the date hereof.
 
(b)           No Inconsistent Agreements.  The Company shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement and shall take all commercially
reasonable efforts to amend any agreements existing as of the date hereof so
that such agreements shall not be inconsistent with the rights granted to the
Holders in this Agreement.
 
(c)           Amendments and Waivers.  This Agreement may be amended with the
consent of the Company and the Company may take any action herein prohibited, or
omit to perform any act herein required to be performed by it, only if the
Company shall have obtained a written consent to such amendment, action or
omission to act of the Holders of at least a majority of the Registrable
Securities then outstanding, provided however, that any modification,
alteration, waiver or change that has a disproportionate and adverse effect on
any right of any Holder under this Agreement shall not be effective against such
Holder without the prior written consent of such Holder.
 
No waiver of any terms or conditions of this Agreement shall operate as a waiver
of any other breach of such terms and conditions or any other term or condition,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof. No written waiver hereunder,
unless it by its own terms explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision.  The failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of such provision
and shall not affect the right of such party thereafter to enforce each
provision of this Agreement in accordance with its terms.
 
 
21

--------------------------------------------------------------------------------

 
(d)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be made by
registered or certified first-class mail, return receipt requested, telecopy,
electronic transmission, courier service or personal delivery:
 
(i)             If to the Company:
 
450 Park Avenue, 27th Floor
New York, NY 10022
Telecopy: (212) 906-8559
Attention: Chief Financial Officer
 
With a copy to (which shall not constitute notice hereunder):
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telecopy: (212) 757-3990
Attention:   Jeffery D. Marell
                     Kelley D. Parker
                     Raphael M. Russo
 
 
(ii)
If to any Holder, at its address as it appears in the Notice and Questionnaire
of such Holder delivered to the Company or, prior to the delivery of a Notice
and Questionnaire, at the Holder’s address as it appears in the records of the
Company.

 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is acknowledged, if telecopied or electronically transmitted.  Any party may by
notice given in accordance with this Section 12(d) designate another address or
Person for receipt of notices hereunder.
 
(e)           Successors and Assigns: Third Party Beneficiaries.  This Agreement
shall inure, as hereinafter provided, to the benefit of and be binding upon the
successors and permitted assigns of each of the parties, including each Holder
of any Registrable Securities, who executes a Joinder in the form attached as
Annex B hereto, provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Certificate of Designation, applicable law and any
applicable agreement.  If any transferee of any Holder shall acquire Registrable
Securities, in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to and benefit from all of the
terms of this Agreement, and by taking and holding such Registrable Securities,
such
 
 
 
22

--------------------------------------------------------------------------------

 
person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such person shall be
entitled to receive the benefits hereof.
 
(f)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(g)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.
 
(h)           Jurisdiction.  Any action or proceeding against any party hereto
relating in any way to this Agreement or the transactions contemplated hereby
may be brought and enforced in any United States federal court or New York State
Court located in the Borough of Manhattan in The City of New York, and each
party, on behalf of itself and its respective successors and assigns,
irrevocably consents to the jurisdiction of each such court in respect of any
such action or proceeding.  Each party, on behalf of itself and its respective
successors and assigns, irrevocably consents to the service of process in any
such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, return receipt requested, to such person or
entity at the address for such person or entity set forth in Section 12(d)
hereof of this Agreement or such other address such person or entity shall
notify the other in writing.  The foregoing shall not limit the right of any
person or entity to serve process in any other manner permitted by law or to
bring any action or proceeding, or to obtain execution of any judgment, in any
other jurisdiction.
 
Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Agreement or the transactions contemplated hereby in any court located in the
Borough of Manhattan in The City of New York.  Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of New York is not a convenient forum for any
such action or proceeding.
 
Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Agreement or the transactions contemplated hereby in the courts of the
State of New York, of the United States or of any other country or jurisdiction,
and hereby waives any right he might otherwise have to raise or claim or cause
to be pleaded any such immunity at or in respect of any such action or
proceeding.
 
(i)           WAIVER OF JURY TRIAL.  EACH PARTY, ON BEHALF OF ITSELF AND ITS
RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY WAIVE ANY RIGHTS THEY MAY
HAVE TO A TRIAL
 
 
 
23

--------------------------------------------------------------------------------

 
BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BY
CONTRACT, TORT OR OTHERWISE) BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(j)           Remedies.  The Company acknowledges that the obligations imposed
on it in this Agreement are special, unique and of an extraordinary character,
and irreparable damages, for which money damages, even if available, would be an
inadequate remedy, would occur in the event that the Company does not perform
the provisions of this Agreement in accordance with its specified terms or
otherwise breaches such provisions.  Therefore, the Holders shall be entitled to
seek an injunction, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, this being in addition to any other remedy to which they are entitled,
at law or in equity, including without limitation money damages.
 
(k)           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.
 
(l)           Rules of Construction.  Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.  Terms defined in the singular have a comparable meaning when used in
the plural, and vice versa.
 
(m)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein.  There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein.  This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.
 
(n)           Further Assurances.  Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
 
(o)           Other Agreements.  Nothing contained in this Agreement shall be
deemed to be a waiver of, or release from, any obligations any party hereto may
have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement.
 
(p)           Termination.  This Agreement shall terminate when all shares that
were Registrable Securities cease to be Registrable Securities, provided that
 
 
24

--------------------------------------------------------------------------------

 
 
the indemnification and contribution provisions of Section 8 shall survive such
termination.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.
 

   COMPANY:          
HARBINGER GROUP INC.
 
         
 
By:
/s/ Francis T. McCarron       Name:  Francis T. McCarron       Title:   
Executive Vice President          

 
 
 
Signature Page to the Registration Rights Agreement

--------------------------------------------------------------------------------

 
 
 

 
CF TURUL LLC
 
         
 
By:
/s/ Constantine M. Dakolias       Name: Constantine M. Dakolias       Title:  
President          

 

 
PROVIDENCE TMT DEBT OPPORTUNITY FUND II, L.P.
 
         
 
By:
/s/ John Woods       Name: John Woods       Title:   CFO and Authorized
Signatory          

 

 
PECM STRATEGIC FUNDING L.P.
 
         
 
By:
/s/ John Woods       Name: John Woods       Title:   CFO and Authorized
Signatory          

 

 
WILTON RE HOLDINGS LIMITED
 
         
 
By:
/s/ Chris C. Stroup       Name: Chris C. Stroup       Title:   CEO          

 
 
 
 
Signature Page to the Registration Rights Agreement

--------------------------------------------------------------------------------

 
 
 
Annex A
 
 
Notice and Questionnaire
 
The undersigned beneficial holder of Series A Convertible Preferred Stock (the
“Series A Shares”) of Harbinger Group Inc. (the “Company”) and/or common stock,
par value $0.01 per share, of the Company (including common stock issuable upon
the conversion of the Series A Shares) which are Registrable Securities
understands that the Company intends to file or has filed with the Securities
and Exchange Commission (the “Commission”) a registration statement (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the registration rights agreement
(the “Registration Rights Agreement”), among the Company and the Holders named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the
Registration Rights Agreement.
 
Each beneficial holder of Registrable Securities (each a “beneficial owner”) is
entitled to the benefits of the Registration Rights Agreement. In order to sell,
or otherwise dispose of, any Registrable Securities pursuant to the Shelf
Registration Statement, a beneficial owner of Registrable Securities generally
will be required to be named as a selling securityholder in the related
prospectus, deliver a prospectus to purchasers of Registrable Securities and be
bound by those provisions of the Registration Rights Agreement applicable to
such beneficial owner (including certain indemnification provisions as described
below).  Beneficial owners that do not complete this Notice and Questionnaire
and deliver it to the Company as provided below will not be named as selling
securityholders in the prospectus and, therefore, will not be permitted to sell
any Registrable Securities pursuant to the Shelf Registration Statement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities legal counsel regarding the consequences of being named or
not being named as a selling securityholder in the Shelf Registration Statement
and the related prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Shelf Registration Statement. The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against certain losses arising in
connection with statements concerning the undersigned that are made in the Shelf
Registration Statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.
 
If the Selling Securityholder transfers all or any portion of the Registrable
Securities listed in Item 3 below after the date on which such information is
provided to the Company, the Selling Securityholder agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
this Notice and Questionnaire and the Registration Rights Agreement.
 
QUESTIONNAIRE
 
Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper. Please be sure
to indicate your name and the number of the item being responded to on each such
additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire. Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.
 
If you have any questions about the contents of this Questionnaire or as to who
should complete this Questionnaire, please contact the Chief Financial Officer
of the Company at telephone number:  (212) 906-8555.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:
 
1.
Your Identity and Background as the Beneficial Owner of the Registrable
Securities.

 
(a)           Your full legal name:
 
 
(b)
Your business address (including street address) (or residence if no business
address), telephone number and facsimile number:

 
Address:
 
Telephone No.:
 
Fax No.:
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
 
(c)
Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?

 
 
¨
Yes.

 
 
¨
No.

 
 
(d)
If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

 
 
¨
Yes.

 
 
¨
No.

 
For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
includes any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.
 
 
(e)
Full legal name of the person, if any, through which you hold the Registrable
Securities (i.e., name of your broker or the DTC participant, if applicable,
through which your Registrable Securities are held):

 
Name of Broker:
 
DTC No.:
 
Contact person:
 
Telephone No.:
 
2.
Your Relationship with the Company.

 
 
(a)
Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with the
Company (or its predecessors or affiliates) within the past three years?

 
 
¨
Yes.

 
 
¨
No.

 
 
 
A-3

--------------------------------------------------------------------------------

 
 
 
(b)
If your response to Item 2(a) above is yes, please state the nature and duration
of your relationship with the Company:

 
 
 
 
 
 
3.
Your Interest in the Registrable Securities.

 
 
(a)
State the type and amount of Registrable Securities beneficially owned by you:

 
 
 
 
 
 
 
(b)
Other than as set forth in your response to Item 3(a) above, do you beneficially
own any other securities of the Company?

 
 
¨
Yes.

 
 
¨
No.

 
 
(c)
If your answer to Item 3(b) above is yes, state the type and the aggregate
amount of such other securities of the Company beneficially owned by you:

 
Type:
 
Aggregate amount:
 
 
(d)
Did you acquire the securities listed in Item 3(a) above in the ordinary course
of business?

 
 
¨
Yes.

 
 
¨
No.

 
 
(e)
At the time of your purchase of the securities listed in Item 3(a) above, did
you have any agreements or understandings, direct or indirect, with any person
to distribute the securities?

 
 
¨
Yes.

 
 
¨
No.

 
 
 
 
A-4

--------------------------------------------------------------------------------

 
 
 
(f)
If your response to Item 3(e) above is yes, please describe such agreements or
understandings:

 
4.
Nature of your Beneficial Ownership.

 
 
(a)
Check if the beneficial owner set forth in your response to Item 1(a) is any of
the below:

 
 
(i)
A reporting company under the Exchange Act. ¨

 
 
(ii)
A majority-owned subsidiary of a reporting company under the Exchange Act. ¨

 
 
(iii)
A registered investment fund under the 1940 Act. ¨

 
 
(b)
If the beneficial owner of the Registrable Securities set forth in your response
to Item 1 (a) above is a limited partnership, state the names of the general
partner(s) of such limited partnership:

 
 
(i)
With respect to each general partner listed in Item 4(b) above who is not a
natural person and is not publicly-held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly-held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly-held entity.

 
 
(c)
Name your controlling shareholder(s) (the “Controlling Entity”). If the
Controlling Entity is not a natural person and is not a publicly-held entity,
name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly-held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly-held entity.

 
 
(i)
(A)   Full legal name of Controlling Entity(ies) or natural person(s) who
has/have sole or shared voting or dispositive power over the Registrable
Securities:

 
(B)   Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
 
    Address:
 
    Telephone No.:
 
    Fax No.:
 
 
 
A-5

--------------------------------------------------------------------------------

 
             (C)    Name of shareholders:
 
 
(ii)
(A)   Full legal name of Controlling Entity(ies):

 
(B)     Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
 
          Address:
 
          Telephone No.:
 
          Fax No.:
 
 
(iii)
Name of shareholders:

 
5.
Plan of Distribution.

 
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  All or any portion of such Registrable Securities may be sold from
time to time directly by the undersigned Selling Securityholder or,
alternatively, through one or more underwriters, broker-dealers or agents.  Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices.  Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, (iv) through the writing of
options, whether such options are listed on an options exchange or otherwise,
(v) ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers, (vi) block trades in which the broker-dealer will attempt
to sell the shares as agent but may position and resell a portion of the block
as principal to facilitate the transaction, (vii) purchases by a broker-dealer
as principal and resale by the broker-dealer for its account, (viii) an exchange
distribution in accordance with the rules of the applicable exchange, (ix)
privately negotiated transactions, (x) short sales, (xi) sales pursuant to Rule
144, (xii) with broker-dealers who may agree with the selling securityholder to
sell a specified number of shares at a stipulated price per share, (xiii) in an
underwritten offering, (xiv) a combination of any such methods of sale and (xv)
any other method permitted pursuant to applicable law.  In connection with sales
of the Registrable Securities or otherwise, the Selling Securityholder may enter
into hedging transactions with broker-dealers, which may in turn engage in short
sales of the Registrable Securities in the course of hedging the positions they
assume.  The Selling Securityholder may also sell Registrable Securities short
and deliver Registrable Securities to close out such short positions, or loan or
pledge Registrable Securities to broker-dealers that in turn may sell such
Registrable Securities.
 
 
 
 
A-6

--------------------------------------------------------------------------------

 
 
State any exceptions here:
 
Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities except in accordance with
the terms of the Registration Rights Agreement.
 
The undersigned acknowledges its obligation to comply with the provisions of the
Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.
 
The undersigned beneficial owner and selling securityholder hereby acknowledges
its obligations under the Registration Rights Agreement to indemnify and hold
harmless certain persons as set forth therein. Pursuant to the Registration
Rights Agreement, the Company has agreed under certain circumstances to
indemnify the undersigned beneficial owner and selling securityholder against
certain liabilities.
 
In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective.
 
All notices to the beneficial owner hereunder and pursuant to the Registration
Rights Agreement shall be made in writing to the undersigned at the address set
forth in Item 1(b) of this Notice and Questionnaire.
 
By signing below, the undersigned acknowledges that it is the beneficial owner
of the Registrable Securities set forth herein, represents that the information
provided herein is accurate, consents to the disclosure of the information
contained in this Notice and Questionnaire and the inclusion of such information
in the Shelf Registration Statement and the related prospectus. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Shelf Registration Statement
and the related prospectus.
 
Once this Notice and Questionnaire is executed by the undersigned beneficial
owner and received by the Company, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives and assigns of the Company and the
undersigned beneficial owner. This Notice and Questionnaire shall be governed,
adjudicated and enforced in accordance with terms of the Registration Rights
Agreement.
 
 
 
 
 
A-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

   
NAME OF BENEFICIAL OWNER:
                     
(Please Print)
         
Signature:
             
Date:
 

 
 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO HARBINGER
GROUP INC. AS FOLLOWS:
 
Harbinger Group Inc.
450 Park Avenue, 27th Floor
New York, NY 10022
Telecopy: 212-906-8559
Attention:  Chief Financial Officer
 
This Notice and Questionnaire must be returned in the manner and within the time
period set forth in the Registration Rights Agreement in order to include
Registrable Securities in such Shelf Registration Statement.
 
 
 
 
A-8

--------------------------------------------------------------------------------

 
Annex B
 


 
FORM OF JOINDER
 
THIS JOINDER is made on the                           day of
 
BETWEEN
 
 (1)            [  ] of [  ] (the “New Party”);
 
AND
 
 (2) THE PERSONS WHOSE NAMES ARE SET OUT IN ANNEX A HERETO
 
(collectively, the “Current Parties” and individually, a “Current Party”);
 
AND
 
 (3) HARBINGER GROUP INC., (the “Company”).
 
WHEREAS a Registration Rights Agreement was entered into on May [ ], 2011 by and
among, inter alia, certain of the Current Parties and the Company (the
“Registration Rights Agreement”), a copy of which the New Party hereby confirms
that it has been supplied with and acknowledges the terms therein.
 
NOW IT IS AGREED as follows:
 
1. In this Joinder, unless the context otherwise requires, words and expressions
respectively defined or construed in the Registration Rights Agreement shall
have the same meanings when used or referred to herein.
 
2. The New Party hereby accedes to and ratifies the Registration Rights
Agreement and covenants and agrees with the Current Parties and the Company to
be bound by the terms of the Registration Rights Agreement as a “Holder” and to
duly and punctually perform and discharge all liabilities and obligations
whatsoever from time to time to be performed or discharged by it under or by
virtue of the Registration Rights Agreement in all respects as if named as a
party therein.
 
3. The Company covenants and agrees that the New Party shall be entitled to all
the benefits of the terms and conditions of the Registration Rights Agreement to
the intent and effect that the New Party shall be deemed, with effect from the
date on which the New Party executes this Joinder, to be a party to the
Registration Rights Agreement as a “Holder.”
 
4. This Joinder shall hereafter be read and construed in conjunction and as one
document with the Registration Rights Agreement and references in the
Registration
 
 
 
 
B-1

--------------------------------------------------------------------------------

 
 Rights Agreement to “the Agreement” or “this Agreement,” and references in all
other instruments and documents executed thereunder or pursuant thereto to the
Registration Rights Agreement, shall for all purposes refer to the Registration
Rights Agreement incorporating and as supplemented by this Joinder.
 
5. THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.
 
6.  Any action or proceeding against any party hereto relating in any way to
this Joinder or the transactions contemplated hereby may be brought and enforced
in any United States federal court or New York State Court located in the
Borough of Manhattan in The City of New York, and each party, on behalf of
itself and its respective successors and assigns, irrevocably consents to the
jurisdiction of each such court in respect of any such action or
proceeding.  Each party, on behalf of itself and its respective successors and
assigns, irrevocably consents to the service of process in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, return receipt requested, to such person or entity at the
address for such person or entity set forth in Section 120 of the Registration
Rights Agreement or such other address such person or entity shall notify the
other in writing.  The foregoing shall not limit the right of any person or
entity to serve process in any other manner permitted by law or to bring any
action or proceeding, or to obtain execution of any judgment, in any other
jurisdiction.
 
Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Joinder or the transactions contemplated hereby in any court located in the
Borough of Manhattan in The City of New York.  Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of New York is not a convenient forum for any
such action or proceeding.
 
Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Joinder or the transactions contemplated hereby in the courts of the State
of New York, of the United States or of any other country or jurisdiction, and
hereby waives any right he might otherwise have to raise or claim or cause to be
pleaded any such immunity at or in respect of any such action or proceeding.
 
7. Section 12(i) of the Registration Rights Agreement shall apply to this
Joinder and shall be incorporated herein by reference.
 
8. The address of the undersigned for purposes of all notices under the
Registration Rights Agreement is: [               ].
 
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
 

 
[NEW PARTY]
 
 
         
 
By:
        Name:       Title:           

 
 
 
 
 
 
 
B-3 

--------------------------------------------------------------------------------